department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date cc dom it a wta-n-100542-00 offic e of c h ief c o u n sel number release date uilc memorandum for harry martin fed-state coordinator north-south carolina district from lewis j fernandez deputy assistant chief_counsel income_tax accounting subject north carolina flood relief - income replacement this technical assistance is in response to your request for assistance dated date regarding the tax treatment of state payments made to individuals and businesses of north carolina who suffered losses due to the flood damage caused by hurricane floyd technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent issue are the following flood relief payments gross_income to the recipient upon which information reporting is required under sec_6041 of the internal_revenue_code payments to farmers for crop yield losses payments to farmer owned cooperatives for commodity quality losses supplemental payments to growers’ associations for uncollected assessments and payments to fishermen for harvest losses conclusion the following flood relief payments are gross_income to the recipient upon which information reporting is required under sec_6041 payments to farmers for crop yield losses payments to farmer owned cooperatives for commodity quality losses supplemental payments to growers’ associations for uncollected assessments and payments to fishermen for harvest losses facts the general assembly of north carolina declared hurricane floyd the worst natural disaster in the state’s history in the latter part of hurricane floyd caused wta-n-100542-00 extensive and prolonged flooding that devastated the civil social economic and environmental well-being of eastern north carolina the entire economic base of eastern north carolina was undermined making it extremely difficult for individuals to earn income to support themselves and their families in response to the widespread damage caused by hurricane floyd governor jim hunt jr of north carolina proposed a state emergency package that consisted of numerous relief programs to assist individuals and small businesses in recovering from the disaster the hurricane floyd recovery act of appropriating funds for a package of relief programs was enacted on date the following disaster assistance programs are addressed in this technical assistance the numbers appeared in the margin of materials in your request for assistance crop disaster assistance this grant program provides payments of up to percent of the yield losses suffered by farmers from the damage caused by hurricane floyd these payments are in addition to the crop-loss disaster assistance provided by the federal government commodity quality losses and association assessment losses this grant program provides supplemental payments to farmer-owned cooperatives for quality losses associated with flood-damaged commodities these cooperatives purchased commodities that have been found to be deficient in quality due to damage associated with the flooding the payments under this program will indemnify the cooperatives for losses caused by quality deficiencies additionally this program provides supplemental payments to growers’ associations for uncollected assessments many of these associations operate on an assessment per harvested acre basis to fund promotion and marketing of individual north carolina commodities because the floods prevented the harvest of these critical products the associations are unable to provide the necessary marketing assistance to maintain demand commercial fishing disaster assistance this fishing loss disaster assistance program provides north carolina fishermen with grants and loans to compensate them for loss of income due to harvest losses caused by the flooding the north carolina division of marine fisheries will verify losses based on historical fishing activity the hurricane floyd recovery act of n c sess laws extra session sec_4 requires that state agencies distributing the funds inform recipients by written_statement of the federal and state_income_tax consequences of the wta-n-100542-00 disbursements in response to this requirement the north carolina department of revenue has requested your assistance in determining the federal_income_tax treatment of the disbursements law and analysis sec_61 provides generally that gross_income means all income from whatever source derived sec_1_61-1 of the income_tax regulations provides that gross_income includes income realized in any form in 348_us_426 1955_1_cb_207 the united_states supreme court held that the concept of gross_income encompassed accessions to wealth clearly realized over which taxpayers have complete dominion the crop disaster assistance program commodity quality loss and association assessment loss programs and the commercial fishing disaster assistance program provide grants for crop yield losses fish harvest losses commodity quality losses and assessment association losses these grants would clearly be income subject_to federal tax had they been profits generated in the normal course of business thus the payments made under these supplemental grant programs to reimburse taxpayers for their lost profits constitute gross_income to the recipients within the meaning of sec_61 unless the payment is a loan rather than a grant sec_6041 provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary_of_the_treasury under such regulations and in such form and manner and to such extent as may be prescribed setting forth the amount of such gains profits and income and the name and address of the recipient of such payment under sec_1_6041-1 federal and state governments are considered persons engaged in a trade_or_business for purposes of sec_6041 additionally under sec_1_6041-3 payments to a corporation are generally exempt from the information reporting requirements the grant programs described in this assistance provide for payments that are fixed or determinable gains profits or income to the recipients thus information reporting is required under sec_6041 unless the payments are made to incorporated entities accordingly we suggest that you advise the state of north carolina that subject_to the exceptions information reporting is required on grants to farmers for crop yield losses on grants to farmer owned cooperatives for commodity losses on grants to growers’ associations for assessment losses and on grants to commercial fishermen for harvest losses further we suggest that you advise the state of north carolina to describe the wta-n-100542-00 tax consequences of these grants to the recipients in language similar to the following the internal_revenue_service has advised us that you must include in income any crop insurance proceeds you receive as the result of crop damage you generally include them in the year you receive them treat as crop insurance proceeds the crop disaster payments or other_payments you receive from the state or federal government as the result of destruction or damage to crops or the inability to plant crops or lost fishing income because of drought flood or any other natural disaster unless the payment is a loan rather than a grant information may also be found in irs publication farmer’s tax guide taxpayers uncertain whether these principles or interpretations of tax law should apply to their situations should consider seeking a private_letter_ruling or if appropriate technical_advice procedures for issuing letter rulings and technical_advice are in revproc_2000_1 2000_1_irb_4 and revproc_2000_2 2000_1_irb_73 respectively if you have further questions about this memorandum please call george baker at
